UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 25, 2007 PAIVIS, CORP. (Exact name of registrant as specified in its charter) Nevada 00030074 86-0871787 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) #400 - 3475 Lenox Road, Atlanta Georgia 30326 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (404-601-2885) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) -1- ITEM 5.02Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers Effective September 25, 2007 b.Gregory Bauerresigned asPresident,Chief Executive Officer,Chief Financial Officer, Treasurer and Director of the Board of the Registrant and from similar positions withsubsidiaries of the Registrant; and b.Cathy Wilson resigned as Secretary of the Registrant and from similar positions withsubsidiaries of the Registrant; and c.Edwin Kwong was appointed to fill the positions vacated by Mr. Bauer and Mrs. Wilson on an interim basis for the roles of President, Chief Executive Officer, Chief Financial Officer, Secretary, Treasurer and is expected to continue in those positions until the Board of Directors selects and appoints permanent officers for those positions. The Registrant accepted the resignations of Mr. Bauer and Mrs. Wilson. Item 9.01Financial Statements and Exhibits. (c) Exhibits Exhibit Number Description 17.1 Resignation of Gregory Bauer 99.1 Resignation of Cathy Wilson -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PAIVIS, CORP. Dated: September 28, 2007 A By: /s/ Edwin Kwong Edwin Kwong, Interim President and Interim CEO Pr INDEX TO EXHIBITS Exhibit Number Description 17.1 Resignation of Gregory Bauer 99.1 Resignation of Cathy Wilson -3-
